CAMPBELL, Acting Chief Judge.
Appellant challenges the trial court order revoking his probation. The only issue raised on appeal is whether appellant received the appropriate amount of gain time and credit for time served upon revocation of his probation.
*282In 1990, appellant was sentenced to ten years’ incarceration and five years’ probation. After completion of the incarcerative portion of his sentence, he was released on probation. Appellant subsequently violated his probation, and was placed on community control and probation as part of a five-year suspended sentence. Appellant again violated community control and was sentenced to five years’ incarceration. At the sentencing hearing, the trial court stated, “Give him credit for any time he served in jail and any time he’s entitled as a matter of law.” The sentencing form only reflects that appellant be given 216 days of credit for time served awaiting imposition of the instant sentence. It does not direct that appellant receive credit for all previous time served in prison prior to resen-tencing.
Accordingly, we remand this case with directions that the sentencing document be corrected to reflect the trial court’s oral pronouncement. In all other respects we affirm.
PATTERSON and NORTHCUTT, JJ., Concur.